Kavanagh, J.
Appeals from two decisions of the Workers’ Compensation Board, filed May 14, 2007 and February 21, 2008, which, among other things, granted the employer’s request for reimbursement.
In November 2005, claimant injured his back while at work and, as a result, was out of work from December 1, 2005 until October 30, 2006. His employer continued to pay his wages until January 6, 2006. After his workers’ compensation claim was established and compensation was awarded in the amount of $400 per week, the employer sought reimbursement from its third-party administrator, the Public Employers Risk Management Association, for the wages it had paid claimant during this period. A Workers’ Compensation Law Judge (hereinafter WCLJ) decided that for the period during which the employer continued to pay claimant wages, it should be reimbursed, except for any wages paid “pursuant to a contract of employment, for the use of non-restorable leave credits.” Taking issue only with the language in the decision regarding claimant’s leave credits, the employer applied for Board review. A Board panel affirmed the WCLJ’s decision. The employer then sought review by the full Board, which was denied, prompting these appeals.
We agree with the Board that the employer is not an aggrieved party. Per its request, the employer was fully reimbursed for the wages it paid to claimant and, in fact, does not challenge the amount ($2,080) it received. While it takes issue with certain language contained in the WCLJ’s decision, having received the relief it sought, the employer is not an aggrieved party and has no standing to appeal that decision (see CPLR 5511; Matter of Baker v Horace Nye Home, 63 AD3d 1415 [2009] [decided herewith]). Its challenge must therefore be dismissed.
Mercure, J.P., Spain, Malone Jr. and McCarthy, JJ., concur. Ordered that the appeals are dismissed, without costs.